Opinion issued April 30, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00453-CV
                            ———————————
  THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA,
                       Appellant
                                        V.
   KEVIN ROBERTS AND EXXON MOBIL CORPORATION, Appellees



                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-03033


                          MEMORANDUM OPINION

      After the Texas Supreme Court reversed our prior judgment and remanded the

case to this Court, appellant filed a motion to dismiss the appeal. See TEX. R. APP.
P. 42.1(a)(1). Accordingly, we grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                        2